Exhibit 10.14
SEVERANCE/CHANGE IN CONTROL AGREEMENT
          THIS SEVERANCE/CHANGE IN CONTROL AGREEMENT (the “Agreement”), is made
and entered into this 18th day of December 2008, by and between Hanesbrands
Inc., a Maryland corporation (the "Company”), and Richard A. Noll (“Executive”).
          WHEREAS, Executive is an employee of Company, Company desires to
foster the continuous employment of Executive and has determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of Executive to his duties free from distractions which
could arise in anticipation of an involuntary termination of employment or a
Change in Control of Company;
          NOW, THEREFORE, in consideration of the mutual agreements herein set
forth, Company and Executive agree as follows:
     1. Term and Nature of Agreement. This Agreement shall commence on the date
it is fully executed (“Execution Date”) by all parties and shall continue in
effect unless the Company gives at least eighteen (18) months prior written
notice that this Agreement will not be renewed. In the event of such notice,
this Agreement will expire on the next anniversary of the Execution Date that is
at least eighteen (18) months after the date of such notice. Notwithstanding the
foregoing, if a Change in Control occurs during any term of this Agreement, the
term of this Agreement shall be extended automatically for a period of
twenty-four (24) months after the end of the month in which the Change in
Control occurs. Except to the extent otherwise provided, the parties intend for
this Agreement to be construed and enforced as an unfunded welfare benefit plan
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
including without limitation the jurisdictional provisions of ERISA.
     2. Involuntary Termination Benefits. Executive shall be eligible for
severance benefits upon an involuntary termination of employment under the terms
and conditions specified in this section 2.

  (a)   Eligibility for Severance.

  (i)   Eligible Terminations. Subject to subparagraph (a)(ii) below, Executive
shall be eligible for severance payments and benefits under this section 2 if
his employment terminates under one of the following circumstances:

  (A)   Executive’s employment is terminated involuntarily without Cause
(defined in subparagraph 2(a)(ii)(A)); or     (B)   Executive terminates his or
her employment at the request of Company.

  (ii)   Ineligible Terminations. Notwithstanding subparagraph (a)(i) next
above, Executive shall not be eligible for any severance payments or benefits
under this section 2 if his employment terminates under any of the following
circumstances:

 



--------------------------------------------------------------------------------



 



  (A)   A termination for Cause. For purposes of this Agreement, "Cause” means
Executive has been convicted of (or pled guilty or no contest to) a felony or
any crime involving fraud, embezzlement, theft, misrepresentation of financial
impropriety; has willfully engaged in misconduct resulting in material harm to
Company; has willfully failed to substantially perform duties after written
notice; or is in willful violation of Company policies resulting in material
harm to Company;     (B)   A termination as the result of Disability. For
purposes of this Agreement “Disability” shall mean a determination under
Company’s disability plan covering Executive that Executive is disabled;     (C)
  A termination due to death;     (D)   A termination due to Retirement. For
purposes of this Agreement “Retirement” shall mean Executive’s voluntary
termination of employment on or after Executive’s attainment of the normal
retirement age as defined in the Hanesbrands Inc. Pension and Retirement Plan
(the “Retirement Plan");     (E)   A voluntary termination of employment other
than at the request of Company;     (F)   A termination following which
Executive is immediately offered and accepts new employment with Company, or
becomes a non-executive member of the Board;     (G)   The transfer of
Executive’s employment to a subsidiary or affiliate of Company with his consent;
    (H)   A termination of employment that qualifies Executive to receive
severance payments or benefits under section 3 below following a Change in
Control; or     (I)   Any other termination of employment under circumstances
not described in subparagraph 2(a)(i).

  (iii)   Characterization of Termination. The characterization of Executive’s
termination shall be made by the Committee (as defined in section 5 below) which
determination shall be final and binding.     (iv)   Termination Date. For
purposes of this section 2, Executive’s “Termination Date” shall mean the date
specified in the separation and release agreement described under section 2(e)
below.

  (b)   Severance Benefits Payable. If Executive is terminated under
circumstances described in subparagraph 2(a)(i), and not described in
subparagraph 2(a)(ii), then

-2-



--------------------------------------------------------------------------------



 



      in lieu of any benefits payable under any other severance plan of the
Company of any type and in consideration of the separation and release agreement
and the covenants contained herein, the following shall apply:

  (i)   Executive shall be entitled to receive his Base Salary (the “Salary
Portion of Severance”) during the “Severance Period,” payable as provided in
section 2(c). The “Severance Period” shall mean the number of months determined
by multiplying the number of Executive’s full years of employment with Company
or any subsidiary or affiliate of Company (including periods of employment with
Sara Lee Corporation) by three; provided, however, that in no event shall the
Severance Period be less than twelve months or more than twenty-four months.
“Base Salary” shall mean the annual salary in effect for Executive immediately
prior to his Termination Date. At the discretion of the Committee, Executive may
receive an additional salary portion in an amount equal to as much as 100% of
Executive’s target bonus under the Annual Incentive Plan.         Executive
shall receive a pro-rata amount (determined based upon the number of days from
the first day of the Company’s current fiscal year to Executive’s Termination
Date divided by the total number of days in the applicable performance period
and based on actual performance and achievement of any performance goals) of:

  (A)   The annual incentive, if any, payable under the Annual Incentive Plan in
effect with respect to the fiscal year or Short Year in which the Termination
Date occurs based on actual fiscal year performance (the “Annual Incentive
Portion of Severance”). In this Agreement, “Short Year” means an incentive
period of less than 12 months duration occurring immediately subsequent to the
Company’s exit from the Sara Lee Corporation’s controlled group of corporations
(within the meaning of Section 1563(a) of the Code)). “Annual Incentive Plan”
means the Hanesbrands Inc. annual incentive plan in which Executive participates
as of the Termination Date; and     (B)   The long-term incentive payable under
the Omnibus Plan in effect on Executive’s Termination Date for any performance
period or cycle that is at least fifty (50) percent completed prior to
Executive’s Termination Date and which relates to the period of his service
prior to his Termination Date. The “Omnibus Plan” means the Hanesbrands Inc.
Omnibus Incentive Plan of 2006, as amended from time to time, and any successor
plan or plans. The long-term incentive described in this section (“Long-Term
Cash Incentive Plan”) includes cash long-term incentives, but does not include
stock options, RSUs, or other equity awards.

      Such amounts shall be payable as provided in section 2(c). Treatment of
stock options, RSUs, or other equity awards shall be determined pursuant

-3-



--------------------------------------------------------------------------------



 



      to the Executive’s award agreement(s). Executive shall not be eligible for
any new Annual Incentive Plan grants, Long-Term Cash Incentive Plan grants, or
any other grants of stock options, RSUs, or other equity awards under the
Omnibus Plan during the Severance Period.     (ii)   Beginning on his
Termination Date, Executive shall be eligible to elect continued coverage under
the group medical and dental plan available to similarly situated senior
executives. If Executive elects continuation coverage for medical coverage,
dental coverage or both, he shall pay the entire COBRA premium charged for such
continuation coverage during the Severance Period; provided, however, that
during the Severance Period Company shall reimburse Executive for that portion
of the COBRA premium paid that exceeds the amount payable by an active executive
of Company for similar coverage, as adjusted from time to time. Such
reimbursement shall be made to Executive on the 20th day of each calendar month
during the Severance Period, or within ten (10) business days thereafter. The
amount eligible for reimbursement under this subparagraph in any calendar year
shall not affect any amounts eligible for reimbursement to be provided in any
other calendar year. In addition, Executive’s right to reimbursement hereunder
shall not be subject to liquidation or exchange for any other benefit.
Executive’s right to COBRA continuation coverage under any such group health
plan shall be reduced by the number of months of medical and dental coverage
otherwise provided pursuant to this subparagraph. The premium charged for any
continuation coverage after the end of the Severance Period shall be entirely at
Executive’s expense and shall be the actuarially determined cost of the
continuation coverage as determined by an actuary selected by the Company (in
accordance with the requirements under COBRA, to the extent applicable).
Executive shall not be entitled to reimbursement of any portion of the premium
charged for such coverage after the end of the Severance Period. Executive’s
COBRA continuation coverage shall terminate in accordance with the COBRA
continuation of coverage provisions under Company’s group medical and dental
plans. If Executive is eligible for early retirement under the terms of the
Retirement Plan (or would become eligible if the Severance Period is considered
as employment), then, after exhausting any COBRA continuation coverage under the
group medical plan, Executive may elect to participate in any retiree medical
plan available to similarly situated senior executives in accordance with the
terms and conditions of such plan in effect on and after Executive’s Termination
Date; provided, that such retiree medical coverage shall not be available to
Executive unless he or she elects such coverage within thirty (30) days
following his Termination Date. The premium charged for such retiree medical
coverage may be different (greater) than the premium charged an active employee
for similar coverage;     (iii)   Except as otherwise provided herein or in the
applicable plan, participation in all other Company plans available to similarly
situated

-4-



--------------------------------------------------------------------------------



 



      senior executives including but not limited to, qualified pension plans,
stock purchase plans, matching grant programs, 401(k) plans and ESOPs, personal
accident insurance, travel accident insurance, short and long term disability
insurance, and accidental death and dismemberment insurance, shall cease on
Executive’s Termination Date. During the Severance Period, Company shall
continue to maintain life insurance covering Executive under Company’s Executive
Life Insurance Plan in accordance with its terms. If Executive is eligible for
early retirement or becomes eligible for early retirement during the Severance
Period, then Company will continue to pay the premiums (or prepay the entire
premium) so that Executive has a paid-up life insurance benefit equal to his
annual salary on his Termination Date.

  (c)   Payment of Severance.

  (i)   Salary Portion. The Salary Portion of Severance shall be paid as
follows:

  (A)   That portion of the Salary Portion of Severance that exceeds the
“Separation Pay Limit,” if any, shall be paid to Executive in a lump sum payment
as soon as practicable following the Termination Date, but in no event later
than the fifteenth day of the third month after the date of the termination of
Executive’s employment. The “Separation Pay Limit” shall mean two (2) times the
lesser of (1) the sum of Executive’s annualized compensation based upon the
annual rate of pay for services provided to Company for the calendar year
immediately preceding the calendar year in which the Termination Date occurs
(adjusted for any increase during that calendar year that was expected to
continue indefinitely if Executive had not terminated employment); and (2) the
maximum dollar amount of compensation that may be taken into account under a
tax-qualified retirement plan under Code Section 401(a)(17) for the year in
which the Termination Date occurs. The payment to be made to Executive pursuant
to this subparagraph (A) is intended to be exempt from Code Section 409A (as
defined in section 15) under the exemption found in Regulation
Section 1.409A-(b)(4) for short-term deferrals.     (B)   The remaining portion
of the Salary Portion of Severance shall be paid during the Severance Period in
accordance with Company’s payroll schedule, unless the Committee shall elect to
pay the remaining Salary Portion of Severance in a lump sum payment or a
combination of regular payments and a lump sum payment. Any lump sum payment
shall be paid to Executive as soon as practicable following the Termination
Date, but in no event later than the fifteenth day of the third month after the
date of the termination of Executive’s employment. Notwithstanding the
foregoing, in no event shall such remaining portion of the Salary

-5-



--------------------------------------------------------------------------------



 



      Portion of Severance be paid to Executive later than December 31 of the
second calendar year following the calendar year in which Executive’s
Termination Date occurs. The payment(s) to be made to Executive pursuant to this
subparagraph (B) are intended to be exempt from Code Section 409A (as defined in
section 15) under the exemption found in Regulation Section 1.409A-(b)(9)(iii)
for separation pay plans (i.e., the so-called “two times” pay exemption).

  (ii)   Incentive Portion. The Annual Incentive Portion of Severance, if any,
shall be paid in cash on the same date the active participants under the Annual
Incentive Plan are paid. The Long-Term Cash Incentive Plan payout, if any, shall
be paid in the same form and on the same date the active participants under the
Omnibus Plan are paid.     (iii)   Withholding. All payments hereunder shall be
reduced by such amount as Company (or any subsidiary or affiliate of Company)
may be required under all applicable federal, state, local or other laws or
regulations to withhold or pay over with respect to such payment.

  (d)   Termination of Benefits. Notwithstanding any provisions in this
Agreement to the contrary, all rights to receive or continue to receive
severance payments and benefits under this section 2 shall cease on the earliest
of: (i) the date Executive breaches any of the covenants in the separation and
release agreement described in section 2(e); or (ii) the date Executive becomes
reemployed by Company or any of its subsidiaries or affiliates.     (e)  
Separation and Release Agreement. No benefits under this section 2 shall be
payable to Executive unless Executive and Company have executed a separation and
release agreement within forty-five (45) days following the Termination Date and
the payment of severance benefits under this section 2 shall be subject to the
terms and conditions of the separation and release agreement.     (f)   Death of
Executive. In the event that Executive shall die prior to the payment in full of
any benefits described above as payable to Executive for Involuntary
Termination, payments of such benefits shall cease on the date of Executive’s
death.

     3. Change in Control Benefits.

  (a)   Eligibility for Change in Control Benefits.

  (i)   Eligible Terminations. If (A) within three (3) months preceding a Change
in Control, the Executive’s employment is terminated by the Company at the
request of a third party in contemplation of a Change in Control, (B) within
twenty-four (24) months following a Change in Control, Executive’s employment is
terminated by Company other than on account of Executive’s death, disability or
retirement and other than for

-6-



--------------------------------------------------------------------------------



 



      Cause, or (C) within twenty-four (24) months following a Change in Control
Executive voluntarily terminates his employment for Good Reason, Executive shall
be entitled to the Change in Control benefits as described in section 3(b)
below.

  (ii)   Good Reason. For purposes of this section 3, “Good Reason” means the
occurrence of any one or more of the following (without Executive’s written
consent after a Change in Control):

  (A)   A material adverse change in Executive’s duties or responsibilities;    
(B)   A reduction in Executive’s annual base salary except any reduction of not
more than ten (10) percent;     (C)   A material reduction in Executive’s level
of participation in any of Company’s short- and/or long-term incentive
compensation plans, or employee benefit or retirement plans, policies, practices
or arrangements in which Executive participates except for any reduction
applicable to all senior executives;     (D)   The failure of any successor to
Company to assume and agree to perform this Agreement; or     (E)   Company’s
requiring Executive to be based at an office location which is at least fifty
(50) miles from his or her office location at the time of the Change in Control.

      The existence of Good Reason shall not be affected by Executive’s
temporary incapacity due to physical or mental illness not constituting a
Disability. Executive’s retirement shall constitute a waiver of his or her
rights with respect to any circumstance constituting Good Reason. Executive’s
continued employment shall not constitute a waiver of his or her rights with
respect to any circumstances which may constitute Good Reason; provided,
however, that Executive may not rely on any particular action or event described
in clause (A) through (E) above as a basis for terminating his employment for
Good Reason unless he delivers a Notice of Termination based on that action or
event within ninety (90) days after its occurrence and Company has failed to
correct the circumstances cited by Executive as constituting Good Reason within
thirty (30) days of receiving the Notice of Termination.     (iii)   Change in
Control. For purposes of this Agreement, a “Change in Control” will occur:

  (A)   Upon the acquisition by any individual, entity or group, including any
Person (as defined in the United States Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), of beneficial ownership (as defined in Rule 13d-3
promulgated under the

-7-



--------------------------------------------------------------------------------



 



      Exchange Act), directly or indirectly, of twenty (20) percent or more of
the combined voting power of the then outstanding capital stock of Company that
by its terms may be voted on all matters submitted to stockholders of Company
generally (“Voting Stock”); provided, however, that the following acquisitions
shall not constitute a Change in Control:

  1)   Any acquisition directly from Company (excluding any acquisition
resulting from the exercise of a conversion or exchange privilege in respect of
outstanding convertible or exchangeable securities unless such outstanding
convertible or exchangeable securities were acquired directly from Company);    
2)   Any acquisition by Company;     3)   Any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by Company or any corporation
controlled by Company; or     4)   Any acquisition by any corporation pursuant
to a reorganization, merger or consolidation involving Company, if, immediately
after such reorganization, merger or consolidation, each of the conditions
described in clauses (1), (2) and (3) of subparagraph 3(a)(iii)(B) below shall
be satisfied; and provided further that, for purposes of clause (2) immediately
above, if (i) any Person (other than Company or any employee benefit plan (or
related trust) sponsored or maintained by Company or any corporation controlled
by Company) shall become the beneficial owner of twenty (20) percent or more of
the Voting Stock by reason of an acquisition of Voting Stock by Company, and
(ii) such Person shall, after such acquisition by Company, become the beneficial
owner of any additional shares of the Voting Stock and such beneficial ownership
is publicly announced, then such additional beneficial ownership shall
constitute a Change in Control; or

  (B)   Upon the consummation of a reorganization, merger or consolidation of
Company, or a sale, lease, exchange or other transfer of all or substantially
all of the assets of Company; excluding, however, any such reorganization,
merger, consolidation, sale, lease, exchange or other transfer with respect to
which, immediately after consummation of such transaction:

  1)   All or substantially all of the beneficial owners of the Voting Stock of
Company outstanding immediately prior to such transaction continue to
beneficially own, directly or

-8-



--------------------------------------------------------------------------------



 



      indirectly (either by remaining outstanding or by being converted into
voting securities of the entity resulting from such transaction), more than
fifty (50) percent of the combined voting power of the voting securities of the
entity resulting from such transaction (including, without limitation, Company
or an entity which as a result of such transaction owns Company or all or
substantially all of Company‘s property or assets, directly or indirectly) (the
“Resulting Entity”) outstanding immediately after such transaction, in
substantially the same proportions relative to each other as their ownership
immediately prior to such transaction; and     2)   No Person (other than any
Person that beneficially owned, immediately prior to such reorganization,
merger, consolidation, sale or other disposition, directly or indirectly, Voting
Stock representing twenty (20) percent or more of the combined voting power of
Company’s then outstanding securities) beneficially owns, directly or
indirectly, twenty (20) percent or more of the combined voting power of the then
outstanding securities of the Resulting Entity; and     3)   At least a majority
of the members of the board of directors of the entity resulting from such
transaction were members of the board of directors of Company (the “Board”) at
the time of the execution of the initial agreement or action of the Board
authorizing such reorganization, merger, consolidation, sale or other
disposition; or

  (C)   Upon the consummation of a plan of complete liquidation or dissolution
of Company; or     (D)   When the Initial Directors cease for any reason to
constitute at least a majority of the Board. For this purpose, an “Initial
Director” shall mean those individuals serving as the directors of Company
immediately after Company ceased to be wholly-owned by Sara Lee Corporation;
provided, however, that any individual who becomes a director of Company at or
after the first annual meeting of stockholders of Company whose election, or
nomination for election by the Company’s stockholders, was approved by the vote
of at least a majority of the Initial Directors then comprising the Board (or by
the nominating committee of the Board, if such committee is comprised of Initial
Directors and has such authority) shall be deemed to have been an Initial
Director; and provided further, that no individual shall be deemed to be an
Initial Director if such individual initially was elected as a director of
Company as a result of: (1) an actual or threatened solicitation

-9-



--------------------------------------------------------------------------------



 



      by a Person (other than the Board) made for the purpose of opposing a
solicitation by the Board with respect to the election or removal of directors;
or (2) any other actual or threatened solicitation of proxies or consents by or
on behalf of any Person (other than the Board).

  (iv)   Termination Date. For purposes of this section 3, “Termination Date”
shall mean the date specified in the Notice of Termination as the date on which
the conditions giving rise to Executive’s termination were first met.

  (b)   Change in Control Benefits. In the event Executive becomes entitled to
receive benefits under this section 3, the following shall apply:

  (i)   In consideration of Executive’s covenant in section 4 below, Executive
shall be entitled to receive the following amounts, payable as provided in
section 3(j):

  (A)   A lump sum payment equal to the unpaid portion of Executive’s annual
Base Salary and vacation accrued through the Termination Date;     (B)   A lump
sum payment equal to Executive’s prorated Annual Incentive Plan payment (as
determined in accordance with subparagraph 2(b)(ii)(A) above);     (C)   A lump
sum payment equal to Executive’s prorated Long-Term Cash Incentive Plan payment
(as determined in accordance with subparagraph 2(b)(ii)(B) above); and     (D)  
A lump sum payment equal to three times the sum of (1) Executive’s annual Base
Salary; and (2) the greater of (i) Executive’s target annual incentive (as
defined in the Annual Incentive Plan) for the year in which the Change in
Control occurs and (ii) Executive’s average annual incentive calculated over the
three (3) fiscal years immediately preceding the year in which the Change in
Control occurs (including for this purpose any annual incentive received from
Sara Lee Corporation); and (3) an amount equal to the Company matching
contribution to the defined contribution plan in which Executive is
participating at the Termination Date (currently 4%).

      Treatment of stock options, RSUs, or other equity awards shall be
determined pursuant to the Executive’s award agreement(s). Executive shall not
be eligible for any new Annual Incentive Plan grants, Long-Term Cash Incentive
Plan grants, or any other grants of stock options, RSUs, or other equity awards
under the Omnibus Plan with respect to the CIC Severance Period as defined
immediately below.

-10-



--------------------------------------------------------------------------------



 



  (ii)   For a period of 36 months following Executive’s Termination Date (the
“CIC Severance Period”), Executive shall have the right to elect continuation of
the life insurance, personal accident insurance, travel accident insurance and
accidental death and dismemberment insurance coverages which insurance coverages
shall be provided at the same levels and the same costs in effect immediately
prior to the Change in Control. Beginning on his Termination Date, Executive
shall be eligible to elect continued coverage under the group medical and dental
plan available to similarly situated senior executives. If Executive elects
continuation coverage for medical coverage, dental coverage or both, he shall
pay the entire COBRA premium charged for such continuation coverage during the
CIC Severance Period; provided, however, that during the CIC Severance Period,
Company shall reimburse Executive for that portion of the COBRA premium paid
that exceeds the amount payable by an active executive of Company for similar
coverage, as adjusted from time to time. Such reimbursement shall be made to
Executive on the 20th day of each calendar month during the CIC Severance
Period, or within ten (10) business days thereafter. The amount eligible for
reimbursement under this subparagraph in any calendar year shall not affect any
amounts eligible for reimbursement to be provided in any other calendar year. In
addition, Executive’s right to reimbursement hereunder shall not be subject to
liquidation or exchange for any other benefit. Executive’s right to COBRA
continuation coverage under any such group health plan shall be reduced by the
number of months of coverage otherwise provided pursuant to this subparagraph.
The premium charged for any continuation coverage after the end of the CIC
Severance Period shall be entirely at Executive’s expense and shall be the
actuarially determined cost of the continuation coverage as determined by an
actuary selected by the Company (in accordance with the requirements under
COBRA, to the extent applicable). Executive shall not be entitled to
reimbursement of any portion of the premium charged for such coverage after the
end of the CIC Severance Period. Executive’s COBRA continuation coverage shall
terminate in accordance with the COBRA continuation of coverage provisions under
Company’s group medical and dental plans. If Executive is eligible for early
retirement under the terms of the Retirement Plan (or would become eligible if
the CIC Severance Period is considered as employment), then, after exhausting
any COBRA continuation coverage under the group medical plan, Executive may
elect to participate in any retiree medical plan available to similarly situated
senior executives in accordance with the terms and conditions of such plan in
effect on and after Executive’s Termination Date; provided, that such retiree
medical coverage shall not be available to Executive unless he or she elects
such coverage within thirty (30) days following his Termination Date. The
premium charged for such retiree medical coverage may be different from the
premium charged an active employee for similar coverage;

-11-



--------------------------------------------------------------------------------



 



  (iii)   If the aggregate benefits accrued by Executive as of the Termination
Date under the savings and retirement plans sponsored by Company are not fully
vested pursuant to the terms of the applicable plan(s), the difference between
the benefits Executive is entitled to receive under such plans and the benefits
he would have received had he been fully vested will be provided to Executive
under the Hanesbrands Inc. Supplemental Employee Retirement Plan (the
“Supplemental Plan"). In addition, for purposes of determining Executive’s
benefits under the Supplemental Plan and Executive’s right to post-retirement
medical benefits under Company’s retiree medical plan, additional years of age
and service credits equivalent to the length of the CIC Severance Period shall
be included. However, Executive will not be eligible to begin receiving any
retirement benefits under any such plans until the date he or she would
otherwise be eligible to begin receiving benefits under such plans;     (iv)  
Except as otherwise provided herein or in the applicable plan, participation in
all other plans of Company or any subsidiary or affiliate of Company available
to similarly situated Executives of Company, shall cease on Executive’s
Termination Date.

  (c)   Termination for Disability. If Executive’s employment is terminated due
to Disability following a Change in Control, Executive shall receive his Base
Salary through the Termination Date, at which time his benefits shall be
determined in accordance with Company’s disability, retirement, insurance and
other applicable plans and programs then in effect, and Executive shall not be
entitled to any other benefits provided by this Agreement.     (d)   Termination
for Retirement or Death. If Executive’s employment is terminated by reason of
his retirement or death following a Change in Control, Executive’s benefits
shall be determined in accordance with Company’s retirement, survivor’s
benefits, insurance, and other applicable programs then in effect, and Executive
shall not be entitled to any other benefits provided by this Agreement.     (e)
  Termination for Cause, or Other Than for Good Reason or Retirement. If
Executive’s employment is terminated either by Company for Cause, or voluntarily
by Executive (other than for Retirement or Good Reason) following a Change in
Control, Company shall pay Executive his full Base Salary and accrued vacation
through the Termination Date, at the rate then in effect, plus all other amounts
to which such Executive is entitled under any compensation plans of Company, at
the time such payments are due, and Company shall have no further obligations to
such Executive under this Agreement.     (f)   Separation and Release Agreement.
No benefits under this section 3 shall be payable to Executive unless Executive
and Company have executed a “Separation and Release Agreement” (in substantially
the form attached hereto as Exhibit A) within forty-five (45) days following the
Termination Date and the payment of change in control benefits under this
section 3 shall be subject to the terms and conditions of the Separation and
Release Agreement.

-12-



--------------------------------------------------------------------------------



 



  (g)   Deferred Compensation. All amounts previously deferred by or accrued to
the benefit of Executive under any nonqualified deferred compensation plan
sponsored by Company (including, without limitation, any vested amounts deferred
under incentive plans), together with any accrued earnings thereon, shall be
paid in accordance with the terms of such plan following Executive’s
termination.     (h)   Notice of Termination. Any termination of employment
under this section 3 by Company or by Executive for Good Reason shall be
communicated by a written notice which shall indicate the specific Change in
Control termination provision relied upon, and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated (a “Notice of
Termination”).     (i)   Termination of Benefits. All rights to receive or
continue to receive severance payments and benefits pursuant to this section 3
by reason of a Change in Control shall cease on the date Executive becomes
reemployed by Company or any of its subsidiaries or affiliates.     (j)   Form
and Timing of Benefits. Subject to the provisions of this section 3, the Change
in Control benefits described herein shall be paid to Executive in cash in a
single lump sum payment as soon as practicable following the Termination Date,
but in no event later than the fifteenth day of the third month after the date
of the Executive’s termination of employment. The Change in Control benefits
payable to Executive pursuant to this subparagraph (j) are intended to be exempt
from Code Section 409A (as defined in section 15) under the exemption found in
Regulation Section 1.409A-(b)(4) for short-term deferrals.     (k)   Excise Tax
Equalization Payment. Subject to the limitation below, in the event that
Executive becomes entitled to any payment or benefit under this section 3 (such
benefits together with any other payments or benefits payable under any other
agreement with, or plan or policy of, Company are referred to in the aggregate
as the “Total Payments”), if all or any part of the Total Payments will be
subject to the tax (the “Excise Tax”) imposed by Code Section 4999 (or any
similar tax that may hereafter be imposed), Company shall pay to Executive in
cash an additional amount (the “Gross-Up Payment”) such that the net amount
retained by Executive after deduction of any Excise Tax on the Total Payments
and any federal, state and local income tax, penalties, interest and Excise Tax
upon the Gross-Up Payment provided for by this section 3 (including FICA and
FUTA), shall be equal to the Total Payments. Any such payment shall be made by
Company to Executive as soon as practical following the Termination Date, but in
no event beyond twenty (20) days from such date. Such payment is intended to be
exempt from Code Section 409A (as defined in section 15) under the exemption
found in Regulation Section 1.409A-(b)(4) for short-term deferrals. Executive
shall only be entitled to a Gross-Up Payment under this section 3 if Executive’s
“parachute payments” (as such term is defined in Code Section 280G) exceed three
hundred thirty percent (330%) (the “Threshold”) of Executive’s “base amount” (as
determined under Code Section 280G(b)). In the event

-13-



--------------------------------------------------------------------------------



 



      Executive’s parachute payments do not exceed the Threshold, the benefits
provided to such Executive under this Agreement that are classified as parachute
payments shall be reduced such that the value of the Total Payments that
Executive is entitled to receive shall be one dollar ($1) less than the maximum
amount which such Executive may receive without becoming subject to the tax
imposed by Code Section 4999, or which Company may pay without loss of deduction
under Code Section 280G(a). For purposes of determining whether any of the Total
Payments will be subject to the Excise Tax, the amounts of such Excise Tax and
the amount of any Gross Up Payment, the following shall apply:

  (i)   Any other payments or benefits received or to be received by Executive
in connection with a Change in Control or Executive’s termination of employment
(whether pursuant to the terms of this Agreement or any other plan, policy,
arrangement or agreement with Company, or with any Person whose actions result
in a Change in Control or any Person affiliated with Company or such Persons)
shall be treated as “parachute payments” within the meaning of Code
Section 280G(b)(2), and all “excess parachute payments” within the meaning of
Code Section 280G(b)(1) shall be treated as subject to the Excise Tax, unless in
the opinion of Company’s tax counsel as supported by Company’s independent
auditors and acceptable to Executive, such other payments or benefits (in whole
or in part) do not constitute parachute payments, or unless such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered within the meaning of Code Section 280G(b)(4) in
excess of the base amount within the meaning of Code Section 280G(b)(3), or are
otherwise not subject to the Excise Tax;     (ii)   The amount of the Total
Payments which shall be treated as subject to the Excise Tax shall be equal to
the lesser of (A) the total amount of the Total Payments; or (B) the amount of
excess parachute payments within the meaning of Code Section 280G(b)(1) (after
applying the provisions of this section 3(i) above);     (iii)   The value of
any noncash benefits or any deferred payment or benefit shall be determined by
Company’s independent auditors in accordance with the principles of Code
Sections 280G(d)(3) and (4);     (iv)   Executive shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation in the
calendar year in which the Gross-Up Payment is to be made, and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of Executive’s residence on the Termination Date, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes;     (v)   In the event the Internal Revenue Service adjusts any
item included in Company’s computations under this section 3(j) so that
Executive did not receive the full net benefit intended under the provisions of
this section

-14-



--------------------------------------------------------------------------------



 



      3(j), Company shall reimburse Executive for the full amount necessary to
make Executive whole as determined by the Committee. Any such payment shall be
treated for Section 409A purposes as a payment separate from the payment made
pursuant to this subparagraph (k) immediately following Executive’s termination
of employment and shall be made by Company to Executive within twenty (20) days
of the date he remits the additional taxes as a result of such adjustment; and  
  (vi)   In the event the Internal Revenue Service adjusts any item included in
Company’s computations under this section 3(j) so that Executive is not required
to pay the full amount of the excise tax assumed to have been owing in the
determination of the Gross-Up Payment hereunder (or receives a refund of all or
a portion of such excise tax), Executive shall repay to Company within twenty
(20) days of the date the actual refund or credit of such portion has been made
to Executive such portion of the Gross-Up Payment as shall exceed the amount of
federal, state and local taxes actually determined to be owed together with such
interest received or credited to him by such tax authority for the period he
held such portion.

  (l)   Company’s Payment Obligation. Subject to the provisions of section 4,
Company’s obligation to make the payments and the arrangements provided in this
section 3 shall be absolute and unconditional, and shall not be affected by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which Company may have against Executive or
anyone else. All amounts payable by Company under this section 3 shall be paid
without notice or demand and each and every payment made by Company shall be
final, and Company shall not seek to recover all or any part of such payment
from Executive or from whomsoever may be entitled thereto, for any reason except
as provided in section 3(k) above or in section 4.     (m)   Other Employment.
Executive shall not be obligated to seek other employment in mitigation of the
amounts payable or arrangements made under this section 3, and the obtaining of
any such other employment shall in no event result in any reduction of Company’s
obligations to make the payments and arrangements required to be made under this
section 3, except to the extent otherwise specifically provided in this
Agreement.     (n)   Payment of Legal Fees and Expenses. To the extent permitted
by law, Company shall reimburse Executive for all reasonable legal fees, costs
of litigation or arbitration, prejudgment or pre-award interest, and other
expenses incurred in good faith by Executive as a result of Company’s refusal to
provide benefits under this section 3, or as a result of Company contesting the
validity, enforceability or interpretation of the provisions of this section 3,
or as the result of any conflict (including conflicts related to the calculation
of parachute payments or the characterization of Executive’s termination)
between Executive and Company; provided that the conflict or dispute is resolved
in Executive’s favor and Executive acts in good faith in pursuing his rights
under this section 3.

-15-



--------------------------------------------------------------------------------



 



      Such reimbursement shall be made within thirty (30) days following final
resolution, in favor of Executive, of the conflict or dispute giving rise to
such fees and expenses. In no event shall Executive be entitled to receive the
reimbursements provided for in this subparagraph if he acts in bad faith or
pursues a claim without merit, or if he fails to prevail in any action
instituted by him or Company.     (o)   Arbitration for Change in Control
Benefits. Any dispute or controversy arising under or in connection with the
benefits provided under this section 3 shall promptly and expeditiously be
submitted to arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association in effect at the time of such arbitration
proceeding utilizing a panel of three (3) arbitrators sitting in a location
selected by Executive within fifty (50) miles from the location of his
employment with Company. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The costs and expenses of
both parties, including, without limitation, attorneys’ fees shall be borne by
Company. Pending the resolution of any such dispute, controversy or claim,
Executive (and his beneficiaries) shall, except to the extent that the
arbitrator otherwise expressly provides, continue to receive all payments and
benefits due under this section 3.

     4. Remedies. In the event of any actual or threatened breach of the
provisions of this Agreement or any separation and release agreement, the party
who claims such breach or threatened breach shall give the other party written
notice and, except in the case of a breach which is not susceptible to being
cured, ten calendar days in which to cure. In the event of a breach of any
provision of this Agreement or any separation and release agreement by
Executive, (i) Executive shall reimburse Company: the full amount of any
payments made under section 2(b)(i) or (ii) or section 3(b)(i) of this Agreement
(as the case may be), (ii) Company shall have the right, in addition to and
without waiving any other rights to monetary damages or other relief that may be
available to Company at law or in equity, to immediately discontinue any
remaining payments due under subparagraph 2(b)(i) or (ii) or subparagraph
3(b)(i) of this Agreement (as the case may be) including but not limited to any
remaining Salary Portion of Severance payments, and (iii) the Severance Period
or the CIC Severance Period (as the case may be) shall thereupon cease, provided
that Executive’s obligations under, if applicable, any separation and release
agreement shall continue in full force and effect in accordance with their terms
for the entire duration of the Severance Period or CIC Severance Period as
applicable. In addition, Executive acknowledges that Company will suffer
irreparable injury in the event of a breach or violation or threatened breach or
violation of the provisions of this Agreement or any separation and release
agreement and agrees that in the event of an actual or threatened breach or
violation of such provisions, in addition to the other remedies or rights
available to under this Agreement or otherwise, Company shall be awarded
injunctive relief in the federal or state courts located in North Carolina to
prohibit any such violation or breach or threatened violation or breach, without
necessity of posting any bond or security.
     5. Committee. Except as specifically provided herein, this Agreement shall
be administered by the Compensation and Benefits Committee of the Board (the
“Committee”). The Committee may delegate any administrative duties, including,
without limitation, duties with

-16-



--------------------------------------------------------------------------------



 



respect to the processing, review, investigation, approval and payment of
severance/Change in Control benefits, to designated individuals or committees.
     6. Claims Procedure. If Executive believes that he is entitled to receive
severance benefits under this Agreement, he may file a claim in writing with the
Committee within ninety (90) days after the date such Executive believes he or
she should have received such benefits. No later than ninety (90) days after the
receipt of the claim, the Committee shall either allow or deny the claim in
writing. A denial of a claim, in whole or in part, shall be written in a manner
calculated to be understood by Executive and shall include the specific reason
or reasons for the denial; specific reference to the pertinent provisions of
this Agreement on which the denial is based; a description of any additional
material or information necessary for Executive to perfect the claim and an
explanation of why such material or information is necessary; and an explanation
of the claim review procedure. Executive (or his duly authorized representative)
may within sixty 60 days after receipt of the denial of his claim request a
review upon written application to the Committee; review pertinent documents;
and submit issues and comments in writing. The Committee shall notify Executive
of its decision on review within sixty (60) days after receipt of a request for
review unless special circumstances require an extension of time for processing,
in which case a decision shall be rendered as soon as possible, but not later
than one-hundred twenty (120) days after receipt of a request for review. Notice
of the decision on review shall be in writing. The Committee’s decision on
review shall be final and binding on Executive and any successor in interest. If
Executive subsequently wishes to file a claim under Section 502(a) of ERISA, any
legal action must be filed within ninety (90) days of the Committee’s final
decision. Executive must exhaust the claims procedure provided in this section 6
before filing a claim under ERISA with respect to any benefits provided under
section 2 of this Agreement.
     7. Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and either delivered in person or
sent by first class, certified or registered mail, postage prepaid, if to
Company at Company’s principal place of business, and if to Executive, at his
home address most recently filed with Company, or to such other address as
either party shall have designated in writing to the other party.
     8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina without regard to any
state’s conflict of law principles.
     9. Severability and Construction. If any provision of this Agreement is
declared void or unenforceable or against public policy, such provision shall be
deemed severable and severed from this Agreement and the balance of this
Agreement shall remain in full force and effect. If a court of competent
jurisdiction determines that any restriction in this Agreement is overbroad or
unreasonable under the circumstances, such restriction shall be modified or
revised by such court to include the maximum reasonable restriction allowed by
law.
     10. Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition.
     11. Entire Agreement Modifications. This Agreement (including all exhibits
hereto) constitutes the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior agreements, oral and written,
between the parties hereto with respect to the

-17-



--------------------------------------------------------------------------------



 



subject matter hereof. In the event of any inconsistency between any provision
of this Agreement and any provision of any plan, employee handbook, personnel
manual, program, policy, arrangement or agreement of Company or any of its
subsidiaries or affiliates, the provisions of this Agreement shall control. This
Agreement may be modified or amended only by an instrument in writing signed by
both parties.
     12. Withholding. All payments made to Executive pursuant to this Agreement
will be subject to withholding of employment taxes and other lawful deductions,
as applicable.
     13. Survivorship. Except as otherwise set forth in this Agreement, to the
extent necessary to carry out the intentions of the parties hereunder the
respective rights and obligations of the parties hereunder shall survive any
termination of Executive’s employment.
     14. Successors and Assigns. This Agreement shall bind and shall inure to
the benefit of Company and any and all of its successors and assigns. This
Agreement is personal to Executive and shall not be assignable by Executive.
Company may assign this Agreement to any entity which (i) purchases all or
substantially all of the assets of Company or (ii) is a direct or indirect
successor (whether by merger, sale of stock or transfer of assets) of Company.
Any such assignment shall be valid so long as the entity which succeeds to
Company expressly assumes Company’s obligations hereunder and complies with its
terms.
     15. Compliance with Code Section 409A. To the extent applicable, it is
intended that the payment of benefits described in this Agreement comply with
Code Section 409A and all guidance or regulations thereunder (“Section 409A”),
including compliance with all applicable exemptions from Section 409A (e.g., the
short-term deferral exception and the “two times” pay exemption applicable to
severance payments). This Agreement will at all times be construed in a manner
to comply with Section 409A and should any provision be found not in compliance
with Section 409A, Executive hereby agrees to any changes to the terms of this
Agreement deemed necessary and required by legal counsel for Company to achieve
compliance with Section 409A, including any applicable exemptions. By signing a
copy of this Agreement, Executive irrevocably waives any objections he may have
to any changes that may be required by Section 409A. In no event will any
payment that becomes payable pursuant to this Agreement that is considered
“deferred compensation” within the meaning of Section 409A, if any, and does not
satisfy any of the applicable exemptions under Section 409A, be accelerated in
violation of Section 409A. If Executive is a “specified employee” as defined in
Section 409A, any payment that becomes payable pursuant to this Agreement that
is considered “deferred compensation” within the meaning of Section 409A and
does not satisfy any of the applicable exemptions under Section 409A may not be
made before the date that is six months after Executive’s separation from
service (or death, if earlier). To the extent Executive becomes subject to the
six-month delay rule, all payments that would have been made to Executive during
the six months following his separation from service that are not otherwise
exempt from Section 409A, if any, will be accumulated and paid to Executive
during the seventh month following his separation from service, and any
remaining payments due will be made in their ordinary course as described in
this Agreement. Company will notify Executive should he become subject to the
six month delay rule.
     16. Restatement of Prior Agreement. This Agreement amends and restates,
effective as of January 1, 2008, the Severance/Change in Control Agreement
between the

-18-



--------------------------------------------------------------------------------



 



Company and Executive dated September 1, 2006 (“Prior Agreement”), to comply
with Section 409A and to clarify certain other provisions of the Prior
Agreement. This amended and restated Agreement does not preclude the Prior
Agreement (as amended and restated by this Agreement) from qualifying for
grandfather treatment under the transition rule set forth in Internal Revenue
Service Revenue Ruling 2008-13 with respect to contracts in effect on
February 21, 2008. Each of the parties hereto has relied on his or its own
judgment in entering into this Agreement.
          IN WITNESS WHEREOF, Company and Executive have duly executed and
delivered this Agreement as of the day and year first above written.

                 
EXECUTIVE
        HANESBRANDS INC.    
 
               
/s/ Richard A. Noll
 
        By:  /s/ Kevin W. Oliver
 
   
 
          Title: Executive Vice President, Human Resources    

-19-



--------------------------------------------------------------------------------



 



Exhibit A
MODEL FORM
SEPARATION AND RELEASE AGREEMENT
      Hanesbrands Inc.(the “Company”) and Richard A. Noll (“Executive”) enter
into this Separation and Release Agreement which was received by Executive on
the ___ day of ______, 200__, signed by Executive on the ______ day of ______,
200__, and is effective on the ______ day of ______, 200__ (the “Effective
Date”). The Effective Date shall be no less than 7 days after the date signed by
Executive.
WITNESSETH:
      WHEREAS, Executive has been employed by the Company as a ____________; and
      WHEREAS, Executive’s employment with the Company is terminated as of
______, 200__(the “Termination Date”); and
     WHEREAS, pursuant to that certain Severance/Change in Control Agreement
between Company and Executive dated __________, 2008 (the “Change in Control
Agreement”), upon a termination of Executive’s employment that satisfies the
conditions specified in the Change in Control Agreement, Executive is entitled
to the benefits described in the Change in Control Agreement provided Executive
executes a separation and release agreement acceptable to Company; and
     WHEREAS, this separation and release agreement (the “Agreement”) is
intended to satisfy the requirements of the Change in Control Agreement and to
form a part of the Change in Control Agreement in such a manner that all the
rights, duties and obligations arising between Executive and Company, including,
but in no way limited to, any rights, duties and obligations that have arisen or
might arise out of or are in any way related to Executive’s employment with the
Company and the conclusion of that employment are settled herein through the
joinder of the Change in Control Agreement with this Agreement.
     NOW, THEREFORE, in consideration of the obligations of the parties under
the Change in Control Agreement and the additional covenants and mutual promises
herein contained, it is further agreed as follows:
     1. Termination Date. Executive agrees to resign Executive’s employment and
all appointments Executive holds with Company, and its subsidiaries and
affiliates, on the Termination Date. Executive understands and agrees that
Executive’s employment with the Company will conclude on the close of business
on the Termination Date.
     2. Termination Benefits. Executive and Company agree that Executive shall
receive the benefits described in the Change in Control Agreement, less all
applicable withholding taxes and other customary payroll deductions, provided in
the Change in Control Agreement.
     3. Receipt of Other Compensation. Executive acknowledges and agrees that,
other than as specifically set forth in the Change in Control Agreement or this
Agreement, following

 



--------------------------------------------------------------------------------



 



the Termination Date, Executive is not and will not be due any compensation,
including, but not limited to, compensation for unpaid salary (except for
amounts unpaid and owing for Executive’s employment with Company, its
subsidiaries or affiliates prior to the Termination Date), unpaid bonus,
severance and accrued or unused vacation time or vacation pay from the Company
or any of its subsidiaries or affiliates. Except as provided herein or in the
Change in Control Agreement, Executive will not be eligible to participate in
any of the benefit plans of the Company after Executive’s Termination Date.
However, Executive will be entitled to receive benefits which are vested and
accrued prior to the Termination Date pursuant to the employee benefit plans of
the Company. Any participation by Executive (if any) in any of the compensation
or benefit plans of the Company as of and after the Termination Date shall be
subject to and determined in accordance with the terms and conditions of such
plans, except as otherwise expressly set forth in the Change in Control
Agreement or this Agreement.
     4. Continuing Cooperation. Following the Termination Date, Executive agrees
to cooperate with all reasonable requests for information made by or on behalf
of Company with respect to the operations, practices and policies of the
Company. In connection with any such requests, the Company shall reimburse
Executive for all out-of-pocket expenses reasonably and necessarily incurred in
responding to such request(s).
     5. Executive’s Representation and Warranty. Executive hereby represents and
warrants that, during Executive’s period of employment with the Company,
Executive did not willfully or negligently breach Executive’s duties as an
employee or officer of the Company, did not commit fraud, embezzlement, or any
other similar dishonest conduct, and did not violate the Company’s business
standards.
     6. Non-Solicitation and Non-Compete. In consideration of the benefits
provided under this Agreement and in the Change in Control Agreement, Executive
agrees that during Executive’s employment and for the duration of the applicable
Severance Period as determined pursuant to the terms of the Change in Control
Agreement, Executive will not, without the prior written consent of Company,
either alone or in association with others, solicit for employment or assist or
encourage the solicitation for employment, any employee of Company, or any of
its subsidiaries or affiliates; and will not, without the prior written consent
of Company, directly or indirectly counsel, advise, perform services for, or be
employed by, or otherwise engage or participate in any Competing Business
(regardless of whether Executive receives compensation of any kind). For
purposes of this Agreement, a “Competing Business” shall mean any commercial
activity which competes or is reasonably likely to compete with any business
that the Company conducts, or demonstrably anticipates conducting, at any time
during Executive’s employment.
     7. Confidentiality. At all times after the Effective Date, Executive will
maintain the confidentiality of all information in whatever form concerning
Company or any of its subsidiaries or affiliates relating to its or their
businesses, customers, finances, strategic or other plans, marketing, employees,
trade practices, trade secrets, know-how or other matters which are not
generally known outside Company or any of its subsidiaries or affiliates, and
Executive will not, directly or indirectly, make any disclosure thereof to
anyone, or make any use thereof, on Executive’s own behalf or on behalf of any
third party, unless specifically requested by or agreed to in writing by an
executive officer of Company. In addition, Executive agrees that Executive will
not disclose the existence or terms of this Agreement to any third parties with
the exception

A-2



--------------------------------------------------------------------------------



 



of Executive’s accountants, attorneys, or spouse, and shall ensure that none of
them discloses such existence or terms to any other person, except as required
to comply with law. Executive will promptly return to Company all reports,
files, memoranda, records, computer equipment and software, credit cards,
cardkey passes, door and file keys, computer access codes or disks and
instructional manuals, and other physical or personal property which Executive
received or prepared or helped prepare in connection with Executive’s employment
and Executive will not retain any copies, duplicates, reproductions or excerpts
thereof. The obligations of this paragraph 7 shall survive the expiration of
this Agreement.
     8. Non-Disparagement. At all times after the Effective Date, Executive will
not disparage or criticize, orally or in writing, the business, products,
policies, decisions, directors, officers or employees of Company or any of its
subsidiaries or affiliates to any person. Company also agrees that none of its
executive officers will disparage or criticize Executive to any person or
entity. The obligations of this paragraph 8 shall survive the expiration of this
Agreement.
     9. Breach of Agreement. Any actual or threatened breach of this Agreement
will be handled as provided in the Change in Control Agreement.
     10. Release.

  (a)   Executive on behalf of Executive, Executive’s heirs, executors,
administrators and assigns, does hereby knowingly and voluntarily release,
acquit and forever discharge Company and any of its subsidiaries, affiliates,
successors, assigns and past, present and future directors, officers, employees,
trustees and shareholders (the “Released Parties”) from and against any and all
complaints, claims, cross-claims, third-party claims, counterclaims,
contribution claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected, foreseen or unforeseen, matured or unmatured, which,
at any time up to and including the date on which Executive signs this
Agreement, exists, have existed, or may arise from any matter whatsoever
occurring, including, but not limited to, any claims arising out of or in any
way related to Executive’s employment with Company or its subsidiaries or
affiliates and the conclusion thereof, which Executive, or any of Executive’s
heirs, executors, administrators, assigns, affiliates, and agents ever had, now
has or at any time hereafter may have, own or hold against any of the Released
Parties based on any matter existing on or before the date on which Executive
signs this Agreement. Executive acknowledges that in exchange for this release,
Company is providing Executive with total consideration, financial or otherwise,
which exceeds what Executive would have been given without the release. By
executing this Agreement, Executive is waiving, without limitation, all claims
(except for the filing of a charge with an administrative agency) against the
Released Parties arising under federal, state and local labor and
antidiscrimination laws, any employment related claims under the employee
Retirement Income Security Act of 1974, as amended, and any other restriction on
the right to terminate employment, including, without limitation, Title VII of
the Civil Rights Act of 1964, as amended, the Americans with Disabilities Act of

A-3



--------------------------------------------------------------------------------



 



      1990, as amended, and the North Carolina Equal Employment Practices Act,
as amended. Nothing herein shall release any party from any obligation under
this Agreement. Executive acknowledges and agrees that this release and the
covenant not to sue set forth in paragraph (c) below are essential and material
terms of this Agreement and that, without such release and covenant not to sue,
no agreement would have been reached by the parties and no benefits under the
Change in Control Agreement would have been paid. Executive understands and
acknowledges the significance and consequences of this release and this
Agreement.     (b)   EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED
PARTIES FROM ALL CLAIMS EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS
AGREEMENT REGARDING CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, 29 U.S.C. § 621 (“ADEA”). EXECUTIVE FURTHER
AGREES: (i) THAT EXECUTIVE’S WAIVER OF RIGHTS UNDER THIS RELEASE IS KNOWING AND
VOLUNTARY AND IN COMPLIANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF
1990; (ii) THAT EXECUTIVE UNDERSTANDS THE TERMS OF THIS RELEASE; (iii) THAT
EXECUTIVE’S WAIVER OF RIGHTS IN THIS RELEASE IS IN EXCHANGE FOR CONSIDERATION
THAT WOULD NOT OTHERWISE BE OWING TO EXECUTIVE PURSUANT TO ANY PREEXISTING
OBLIGATION OF ANY KIND HAD EXECUTIVE NOT SIGNED THIS RELEASE; (iv) THAT
EXECUTIVE HEREBY IS AND HAS BEEN ADVISED IN WRITING BY COMPANY TO CONSULT WITH
AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE; (v) THAT COMPANY HAS GIVEN
EXECUTIVE A PERIOD OF AT LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER
THIS RELEASE; (vi) THAT EXECUTIVE REALIZES THAT FOLLOWING EXECUTIVE’S EXECUTION
OF THIS RELEASE, EXECUTIVE HAS SEVEN (7) DAYS IN WHICH TO REVOKE THIS RELEASE BY
WRITTEN NOTICE TO THE UNDERSIGNED, AND (vii) THAT THIS ENTIRE AGREEMENT SHALL BE
VOID AND OF NO FORCE AND EFFECT IF EXECUTIVE CHOOSES TO SO REVOKE, AND IF
EXECUTIVE CHOOSES NOT TO SO REVOKE, THAT THIS AGREEMENT AND RELEASE THEN BECOME
EFFECTIVE AND ENFORCEABLE UPON THE EIGHTH DAY AFTER EXECUTIVE SIGNS THIS
AGREEMENT.     (c)   To the maximum extent permitted by law, Executive covenants
not to sue or to institute or cause to be instituted any action in any federal,
state, or local agency or court against any of the Released Parties, including,
but not limited to, any of the claims released this Agreement. Notwithstanding
the foregoing, nothing herein shall prevent Executive or any of the Released
Parties from filing a charge with an administrative agency, from instituting any
action required to enforce the terms of this Agreement, or from challenging the
validity of this Agreement. In addition, nothing herein shall be construed to
prevent Executive from enforcing

A-4



--------------------------------------------------------------------------------



 



      any rights Executive may have to recover vested benefits under the
Employee Retirement Income Security Act of 1974, as amended.     (d)   Executive
represents and warrants that: (i) Executive has not filed or initiated any
legal, equitable, administrative, or other proceeding(s) against any of the
Released Parties; (ii) no such proceeding(s) have been initiated against any of
the Released Parties on Executive’s behalf; (iii) Executive is the sole owner of
the actual or alleged claims, demands, rights, causes of action, and other
matters that are released in this paragraph 10; (iv) the same have not been
transferred or assigned or caused to be transferred or assigned to any other
person, firm, corporation or other legal entity; and (v) Executive has the full
right and power to grant, execute, and deliver the releases, undertakings, and
agreements contained in this Agreement.     (e)   The consideration offered
herein is accepted by Executive as being in full accord, satisfaction,
compromise and settlement of any and all claims or potential claims, and
Executive expressly agrees that Executive is not entitled to and shall not
receive any further payments, benefits, or other compensation or recovery of any
kind from Company or any of the other Released Parties. Executive further agrees
that in the event of any further proceedings whatsoever based upon any matter
released herein, Company and each of the other Released Parties shall have no
further monetary or other obligation of any kind to Executive, including without
limitation any obligation for any costs, expenses and attorneys’ fees incurred
by or on behalf of Executive.

     11. Executive’s Understanding. Executive acknowledges by signing this
Agreement that Executive has read and understands this document, that Executive
has conferred with or had opportunity to confer with Executive’s attorney
regarding the terms and meaning of this Agreement, that Executive has had
sufficient time to consider the terms provided for in this Agreement, that no
representations or inducements have been made to Executive except as set forth
in this Agreement, and that Executive has signed the same KNOWINGLY AND
VOLUNTARILY.
     12. Non-Reliance. Executive represents to Company and Company represents to
Executive that in executing this Agreement they do not rely and have not relied
upon any representation or statement not set forth herein made by the other or
by any of the other’s agents, representatives or attorneys with regard to the
subject matter, basis or effect of this Agreement, or otherwise.
     13. Severability of Provisions. In the event that any one or more of the
provisions of this Agreement is held to be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions will not
in any way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement are held to be excessively broad as to
duration, scope, activity or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

A-5



--------------------------------------------------------------------------------



 



     14. Non-Admission of Liability. Executive agrees that neither this
Agreement nor the performance by the parties hereunder constitutes an admission
by any of the Released Parties of any violation of any federal, state, or local
law, regulation, common law, breach of any contract, or any other wrongdoing of
any type.
     15. Assignability. The rights and benefits under this Agreement are
personal to Executive and such rights and benefits shall not be subject to
assignment, alienation or transfer, except to the extent such rights and
benefits are lawfully available to the estate or beneficiaries of Executive upon
death. Company may assign this Agreement to any parent, affiliate or subsidiary
or any entity which at any time whether by merger, purchase, or otherwise
acquires all or substantially all of the assets, stock or business of Company.
     16. Choice of Law. This Agreement shall be constructed and interpreted in
accordance with the internal laws of the State of North Carolina without regard
to any state’s conflict of law principles.
     17. Entire Agreement. This Agreement, together with the Change in Control
Agreement, sets forth all the terms and conditions with respect to compensation,
remuneration of payments and benefits due Executive from Company and supersedes
and replaces any and all other agreements or understandings Executive may have
or may have had with respect thereto. This Agreement may not be modified or
amended except in writing and signed by both Executive and an authorized
representative of Company.
     18. Notice. Any notice to be given hereunder shall be in writing and shall
be deemed given when mailed by certified mail, return receipt requested,
addressed as follows:
To Executive at:
[add address]
To the Company at:
Hanesbrands Inc.
Attention: General Counsel
1000 East Hanes Mill Road
Winston-Salem, NC 27105
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                 
EXECUTIVE
      HANESBRANDS INC.      
 
      By:        
 
        Title:
 
   
 
             

A-6